Cook, J.,
concurring in judgment only in part and dissenting in part. I respectfully dissent from the majority’s determination that Katrina Wallace is entitled to UIM coverage under her individual policy. Because her policy limits are identical to the limits of the tortfeasor’s coverage, there is no triggering of UIM coverage. See Clark v. Scarpelli (2001), 91 Ohio St.3d 271, 287-288, 744 N.E.2d 719, 733-734 (Cook, J., concurring in part and dissenting in part). In regard to the remainder of the majority’s disposition of this case, I concur in judgment only.
Moyer, C.J., concurs in the foregoing opinion.